Exhibit 10.2

 

MASTER TRANSITION SERVICES AGREEMENT

 

This MASTER TRANSITION SERVICES AGREEMENT (the “Agreement”) is entered into on
this 22nd day of October, 2004 (the “Effective Date”) by and between CARGILL,
INCORPORATED, a Delaware corporation (hereafter “Cargill”) and THE MOSAIC
COMPANY, a Delaware corporation (formerly known as GLOBAL NUTRITION SOLUTIONS,
INC.) (hereafter “Mosaic”).

 

WITNESSETH:

 

WHEREAS, pursuant to the terms of the Agreement and Plan of Merger and
Contribution dated as of January 26, 2004 by and among Cargill, Mosaic and IMC
Global Inc., a Delaware corporation (“IMC”) (the “Merger Agreement”), Cargill
and IMC will, contemporaneously with the effectiveness of this Agreement,
combine their respective worldwide fertilizer businesses (the “Business
Combination”);

 

WHEREAS, Cargill and its controlled Affiliates have agreed to provide to Mosaic
and its Affiliates certain services described on various Work Orders to be
entered into between the parties, from time to time, after the Effective Date
hereof, as more fully described herein (the “Transition Services”);

 

WHEREAS, in addition to the performance of Transition Services, Cargill desires
to make available to Mosaic, as an Affiliate of Cargill, the ability to purchase
various products or services under one or more “master agreements” entered into
between Cargill and certain third parties, and Mosaic desires to make available
to Cargill, as an Affiliate of Mosaic, the ability to purchase various products
or services under one or more “master agreements” entered into between Mosaic
and certain third parties; and

 

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meaning ascribed to them in the Merger Agreement.

 

NOW, THEREFORE, and in consideration of the premises and the mutual covenants
herein contained and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1. Transition Services; Limitations.

 

A. Subject to the terms of this Agreement, Cargill agrees to provide (or shall
cause one or more of its Affiliates to provide) Transition Services for and on
behalf of Mosaic and its Affiliates as more fully described in one or more “Work
Orders” entered into between the parties in the form set forth in Schedule 1
attached hereto. The parties may enter into individual Work Orders to be
effective as of the Effective Date or, if not entered into as of the Effective
Date, at any time subsequent thereto during the term of this Agreement. The
provider of a Transition Service (either Cargill or one of its Affiliates, as
applicable) hereunder may sometimes be referred to as “Service Provider” and the
recipient of a Transition Service hereunder (either Mosaic or any of its
Affiliates, as applicable) may sometimes be referred to as “Service User.”

 



--------------------------------------------------------------------------------

Cargill and its Affiliates shall not have any obligation to supply Transition
Services hereunder (i) that are not of the type presently being supplied by
Cargill or its Affiliates to the Cargill Fertilizer Businesses prior to the
Business Combination, or (ii) if Cargill has notified Mosaic of its inability to
obtain a third party’s consent which is necessary for Cargill to provide such
Transition Services despite Cargill’s reasonable efforts to obtain it.

 

B. In providing the Transition Services contemplated under this Agreement,
Cargill, as deemed necessary or appropriate in its reasonable discretion, may:
(i) use its own personnel, or (ii) employ the services of third parties to the
extent such third party services are routinely utilized to provide similar
services to Cargill’s own businesses or are reasonably necessary for the
efficient performance of any Transition Service.

 

C. Mosaic shall be responsible for complying with regulatory requirements in
relation to the performance of Transition Services by Cargill, and Cargill shall
be responsible for complying with regulatory requirements and other restrictions
communicated to Cargill by Mosaic with as much prior notice as is reasonably
practical. When feasible or at the request of Cargill, Mosaic agrees to provide
Cargill with written instructions on restrictions regarding compliance with any
such regulatory requirements and any changes thereto. If Cargill determines that
compliance with any such regulatory requirements or changes thereto will
materially increase Cargill’s costs of providing Transition Services, Cargill
shall have the right to increase the charges set forth in the applicable Work
Order. If Mosaic disputes the increased charges it shall have the right to
terminate the specific Transition Service early without penalty, notwithstanding
the provisions of Section 3.

 

D. Cargill and Mosaic acknowledge that Transition Services provided pursuant to
this Agreement shall constitute related party transactions and that each Work
Order shall be subject to the approval by the non-associated directors of the
Mosaic board appointed by IMC (the “Mosaic Independent Committee”), as such
approval process is more fully contemplated in the Merger Agreement. No Work
Order shall be effective between Cargill and Mosaic until and unless it has been
approved by the Mosaic Independent Committee even if such Work Order has been
signed by the parties.

 

E. Any inconsistency or conflict between the terms of this Agreement and any
Work Order entered into between the parties shall be construed in accordance
with the terms set forth in the Work Order, provided however, that the parties
shall not have the ability to modify or alter Sections 9 or 10 of this Agreement
without a written amendment signed by authorized officers of each company.

 

2. Participation in Master Agreements.

 

A. Cargill agrees to make available to Mosaic, and Mosaic agrees to make
available to Cargill, the opportunity for the other party (a “Participating
Affiliate”) to participate under various strategic sourcing or master agreements
(each a “Master Agreement”) whereby the Participating Affiliate may procure
various products and/or services from certain third party vendors or service
providers. Cargill and Mosaic agree to cause each party’s procurement
professionals to work together during the term of this Agreement to identify
opportunities where cost savings may be achieved by the other party through
participation under such Master

 

2



--------------------------------------------------------------------------------

Agreements. To the extent new Master Agreements are entered into by either party
during the term hereof, each party shall use reasonable efforts to provide for
its Affiliates’ participation under such agreements. Notwithstanding anything
else herein to the contrary, it shall not be a default of either party hereunder
if such party is unable to negotiate with a third party to permit Affiliates to
participate under a Master Agreement.

 

B. To the extent Cargill or Mosaic, as the case may be, participates as an
Affiliate under a Master Agreement entered into by the other party, such
Participating Affiliate shall (i) be solely responsible for complying with the
terms and conditions required under such contract, (ii) ensure that its
employees who are responsible for the performance under such contract are
knowledgeable about its terms, and (iii) sign any documentation reasonably
required by the counterparty to such Master Agreement acknowledging its
agreement to comply with the terms and conditions set forth therein. Unless
otherwise determined by the parties, a Participating Affiliate shall be
responsible for payment directly to the vendor or third party service provider
supplying the applicable Product or service being purchased by the Participating
Affiliate.

 

C. In the event of a breach or default of a Participating Affiliate under a
Master Agreement, the Participating Affiliate shall be responsible for any
damages or liability to the applicable Cargill or Mosaic entity who is the
contract party in privity under such Master Agreement or to any third party, as
applicable, arising from or in connection with such breach or default.

 

D. Neither party shall terminate or materially alter the terms of a Master
Agreement if the other party is an active Participating Affiliate under such
Master Agreement without keeping the other party informed in advance as to the
proposed termination or modification, as applicable. In the case of a proposed
termination of a Master Agreement, the parties agree to work together in good
faith in an effort to allow a Participating Affiliate the right to continue its
relationship with the third party vendor or service provider should it desire to
do so, provided however, that nothing in this Agreement shall require either
party to enter into, renew, maintain or extend a contractual relationship with a
third party.

 

E. Each Participating Affiliate shall have the right to receive from the other
party any rebates which the other party may receive as a direct result of the
Participating Affiliates participation under a Master Agreement. Rebates, if
any, shall be paid to the Participating Affiliate by the party in privity of
contract within thirty (30) days after receipt of the same from the applicable
vendor or third party service provider.

 

3. Term of Agreement; Termination.

 

A. This Agreement shall commence on the Effective Date and shall continue in
effect for a period of eighteen (18) months. For each Work Order entered into
between Cargill and Mosaic hereunder, the obligation of Service Provider to
provide Transition Services will remain in effect until the earliest to occur of
(i) the date specified on a specific Work Order for the relevant Transition
Services therein, which shall in no event be a date later than eighteen (18)
months after the Effective Date, or (ii) the date on which Service User, by
ninety (90) days advance written notice to Service Provider (180 days advance
notice in the case of termination of a Work Order by Mosaic in Brazil, Argentina
or Mexico), terminates the Transition Service. The

 

3



--------------------------------------------------------------------------------

termination of this Agreement shall not affect any products or services ordered,
but not yet delivered to a Participating Affiliate under a Master Agreement
prior to the termination of this Agreement which shall nonetheless be delivered
as originally contemplated. The parties may mutually agree in writing to extend
this Agreement beyond 18 months by executing an amendment hereto signed by
authorized officers of each party hereto. Cargill and Mosaic agree to meet
during each six-month anniversary after the Effective Date to generally discuss
Mosaic’s needs for Transition Services for the upcoming six-month timeframe in
order to allow each party sufficient ability to plan for the demand for the
anticipated level of Transition Services. Mosaic acknowledges that Cargill will
need to receive prior notice from Mosaic at least six months prior to extension
in order to provide services in certain countries, particularly Argentina,
Brazil and Mexico.

 

B. Either Mosaic or Cargill may, by providing written notice to the other party,
terminate this Agreement if the other party is in material breach or default of
its obligations hereunder and such party has failed to cure the alleged breach
or default within thirty (30) days (or in the case such breach could not be
reasonably cured within such thirty day period, began substantial efforts to
cure the breach) after receipt of notice of such breach from the other party.

 

C. Unless otherwise provided by a party in a written notice of termination, the
termination of this Agreement shall also terminate each party’s ongoing ability
to participate as a Participating Affiliate under the other party’s Master
Agreements. Should Cargill or Mosaic fail to be Affiliates of each other during
the term of this Agreement, the parties’ ability to participate in future
purchases of products and/or services under such Master Agreements shall
terminate unless otherwise agreed to by the parties in writing. Termination of
the strategic purchasing relationship contemplated in Section 2 shall not affect
any purchases of goods and/or services made by the Participating Affiliate prior
to the termination of such relationship, which will continue to be governed by
this Agreement.

 

D. Mosaic and Cargill shall designate a representative to act as its primary
contact person with respect to the provision of all Transition Services and
participation under Master Agreements as more fully contemplated under this
Agreement (each such person being a “Responsible Person”). The initial
Responsible Person for Mosaic shall be Richard L. Mack and for Cargill shall be
Linda L. Cutler.

 

4. Cost of Transition Services and Post-Transition Services.

 

A. In consideration for the performance of each Transition Service provided
hereunder, Mosaic agrees to pay to Cargill the service fees set forth in the
applicable Work Order entered into between the parties (hereafter “Costs”),
which Cargill hereby represents are good faith estimates of the actual costs
incurred by the Service Provider in providing such Transition Services and are
determined using allocation practices which are generally consistent with those
used by Cargill and the Cargill Fertilizer Businesses prior to the Business
Combination. Any taxes (other than income taxes) assessed on the provision of
Transition Services hereunder shall be paid by Mosaic.

 

B. Notwithstanding the termination or expiration of a Work Order to this
Agreement, should the parties agree that Cargill will provide Transition
Services beyond the

 

4



--------------------------------------------------------------------------------

stated transition period in a particular Work Order, Cargill and Mosaic will
agree on the terms of such services, including the fees to be paid by Mosaic. In
such case, the fees for services which constitute post-Transition Services
performed by Cargill or its Affiliates after the termination or expiration of an
applicable Work Order will be based on prevailing market rates for comparable
services offered by third parties, as well as Cargill’s resource availability
and actual costs to provide such services to Mosaic and its Affiliates, which
may not be consistent with the allocation practices used by Cargill and the
Cargill Fertilizer Businesses prior to the Business Combination.

 

5. Invoices; Audit and Disputes.

 

A. Unless otherwise set forth in a Work Order, Service Provider shall invoice
Service User monthly for Transition Services provided during the preceding
month. All invoices shall reflect in reasonable detail the nature and quantity
of the Transition Services rendered during the previous month and the charges
for the Transition Services. Service User agrees to pay the amounts invoiced to
Service Provider within thirty (30) days after Service User’s receipt of each
invoice. Service User shall have the right, at its own cost and expense, at any
time not later than six (6) months after the termination of any Transition
Service, upon reasonable prior written notice to Service Provider, to request an
audit to be performed by outside auditors (who shall be reasonably acceptable to
Service Provider and who shall execute confidentiality agreements acceptable to
Service Provider) of the books and records of Service Provider to the extent
they relate to such Transition Service in order to verify the accuracy of any
invoices submitted to Service User. The parties agree to accept the
determination of the outside auditors as final and binding. Any amounts due and
owing to a party as the result of such determination shall be paid within thirty
(30) days of receipt of the outside auditors’ report.

 

B. If Service User shall in good faith dispute any material item(s) on an
invoice, Service User shall be entitled to withhold payment of such disputed
amount and shall provide a written explanation of the reason the item is
disputed to Service Provider’s Responsible Person. Upon receipt of any such
notice, the Responsible Person for each of Service Provider and Service User
will in good faith attempt to resolve such dispute. In the event such
Responsible Persons are unable to resolve such dispute within thirty (30) days
of receipt of the notice, the matter shall be resolved through the audit
procedure set forth in Section 5(A) above or a Responsible Person shall provide
written notice to the other party requesting that such dispute be submitted to
the dispute resolution procedures set forth in Section 13 of this Agreement.

 

C. To the extent Service Provider has audit rights with respect to a Transition
Service supplied by a Third Party Supplier (as hereinafter defined), Service
Provider agrees to reasonably cooperate with Service User, at Service User’s
expense and reasonable request, to exercise such audit rights with respect to
costs paid by Service User in connection with such Transition Service. Should an
outside audit of the Transition Services find that Service Provider has
overcharged for Transition Services, Service Provider shall be responsible for
the fees of the outside auditor retained by Service User and, absent such
determination, Service User shall be responsible for such auditor’s fees.

 

6. Cooperation. The parties will use reasonable good faith efforts to cooperate
with each other in all matters relating to the provision and receipt of
Transition Services and

 

5



--------------------------------------------------------------------------------

participation by either party under a Master Agreement. Service User agrees to
provide such facilities, information, books, records, files, supplies, etc., as
may be reasonably necessary for Service Provider to provide the Transition
Services contemplated in any Work Order and Service User shall provide, from
time to time, timely decisions on such matters as required for the performance
of the Transition Services by Service Provider.

 

7. Confidentiality.

 

A. The parties agree to treat (and to cause their respective Affiliates to
treat) as confidential the other party’s Confidential Information and property
and not to use or disclose Confidential Information to third parties or
employees other than those who are on a need-to-know basis, except as may be
necessary in the performance of Transition Services, the participation under
Master Agreements, or as may be required by Law, during the term of this
Agreement and during the five (5) year period following the termination or
expiration hereof.

 

B. “Confidential Information” may include any information conveyed to or learned
by, or in the possession of, the other party or its Affiliates in connection
with the performance of this Agreement including, without limitation, the other
party’s or its Affiliate’s business plans or strategies, finances, financial
performance, financial information, plant information, processes, products,
costs, equipment, operations, environmental matters, employment matters,
customers, intellectual property, know-how, trade secrets, data, samples,
specifications, designs, methods, formulae and other technical information,
business information and other information related to a party’s business
affairs.

 

C. The obligations set forth in this Section 7 shall not apply to (i) the
information of the disclosing party that is, or through no fault of the
receiving party, becomes, publicly available, (ii) information which lawfully
becomes available, without restriction on disclosure or use, from a third party,
(iii) information already in the receiving party’s possession when the
information is disclosed and not subject to obligations of confidentiality and
(iv) information that is independently developed by or on behalf of the
receiving party by persons without access to the disclosing party’s confidential
information.

 

D. If Confidential Information is supplied to a receiving party by a third party
having legal right to disclose it, then: (i) the receiving party shall have the
right to use that portion of the Confidential Information so disclosed in
connection with work done for that third party; and (ii) such disclosure by that
third party; if made in confidence, shall not make that portion of the
Confidential Information available to the public, and shall not relieve the
receiving party of its obligations under this Agreement.

 

E. If Mosaic is required by law or court order to disclose Confidential
Information, Mosaic shall give Cargill prompt notice of such requirement so that
an appropriate protective order or other relief may be sought.

 

F. Except as provided herein, nothing in this Agreement shall be construed as
granting a license or other right to a party’s confidential information to the
other party, it being acknowledged that each party reserves all rights to its
respective confidential information.

 

6



--------------------------------------------------------------------------------

G. Cargill acknowledges that it may receive or have access to material nonpublic
information of Mosaic during the performance of Transition Services under one or
more Work Orders entered into pursuant to this Agreement. Cargill agrees to, and
shall cause its subsidiaries to, implement policies and procedures designed to
restrict the ability of those employees or consultants of Cargill and its
subsidiaries having access to material nonpublic information from trading in the
securities of Mosaic in accordance with applicable law. Cargill and its
subsidiaries shall implement a reasonable training program to ensure that their
employees having access to Mosaic material nonpublic information are aware of
insider trading laws and the limitations imposed by this Agreement.

 

8. Compliance with Laws and Regulations. Service User will use the Transition
Services and Service Provider shall provide the Transition Services only in
accordance with applicable Laws. Each party reserves the right to take all
actions, including termination of any particular Transition Service, upon as
much notice to the other party as reasonably possible, without penalty or
liability to the other party, that is reasonably believed to be necessary to
assure compliance with applicable Laws.

 

9. Warranties; Indemnification.

 

A. CARGILL WARRANTS THAT THE TRANSITION SERVICES PROVIDED PURSUANT TO THIS
AGREEMENT SHALL BE PERFORMED IN GOOD FAITH, AND IN A PROFESSIONAL AND
WORKMANLIKE MANNER BY PERSONNEL FAMILIAR WITH THE SERVICES TO BE PROVIDED.
EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, CARGILL MAKES NO REPRESENTATIONS
OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS, OR ANY OTHER MATTER WITH RESPECT TO ANY TRANSITION SERVICE OR THE
PERFORMANCE THEREOF.

 

B. NEITHER PARTY MAKES ANY WARRANTY OR REPRESENTATION IN ANY MANNER WITH RESPECT
TO ANY GOODS AND/OR SERVICES PROCURED BY A PARTICIPATING AFFILIATE UNDER A
MASTER AGREEMENT ENTERED INTO WITH ANY THIRD PARTY, EACH PARTY ACKNOWLEDGING
THAT IT SHALL HAVE RECOURSE SOLELY TO THE APPLICABLE THIRD PARTY SUPPLIER OF
SUCH PRODUCT OR SERVICE. Should a Participating Affiliate under a Master
Agreement need the assistance of the party in privity of contract under a Master
Agreement, the contract party shall cooperate with the Participating Affiliate
in preserving the Participating Affiliate’s rights under the Master Agreement so
long as it is at the sole cost and expense of the Participating Affiliate.

 

C. Subject to the limitations set forth in Section 10 herein, Mosaic agrees to
defend, indemnify and hold harmless Cargill and its Affiliates and their
respective directors, officers, employees and agents (collectively, “DOEAs”)
from and against any and all claims, losses, damages, liabilities, actions,
suits, proceedings, judgments, orders, fines, penalties or injuries (including
costs of defense and investigation) (collectively “Damages”) incurred by
Cargill, its Affiliates or their respective DOEAs in the performance of the
Transition Services hereunder or for any breach by Mosaic as a Participating
Affiliate under any Cargill Master Agreements; provided, however, the foregoing
indemnity shall not apply to any such Damages to the extent

 

7



--------------------------------------------------------------------------------

caused by acts or omissions of Cargill, its Affiliates or their respective DOEAs
constituting gross negligence or willful misconduct. This indemnity includes,
but is not limited to, (a) any injury to or death of any persons or damage to or
loss or destruction of any property, (b) any contamination of or injury or
damage to or adverse effect upon persons, animals, aquatic life or wildlife,
vegetation, air, land, water or the environment, and (c) any governmental agency
related claims, losses, liabilities, damages and expenses.

 

D. Subject to the limitations set forth in Section 10 herein, Cargill agrees to
defend, indemnify and hold harmless Mosaic and its Affiliates and their
respective DOEAs from and against any and all Damages incurred by Mosaic, its
Affiliates or their respective DOEAs arising out of or in connection with the
gross negligence or willful misconduct by any Service Provider during the
performance of Transition Services hereunder or for any breach by Cargill as a
Participating Affiliate under any Mosaic Master Agreements. This indemnity
includes, but is not limited to, (a) any injury to or death of any persons or
damage to or loss or destruction of any property, (b) any contamination of or
injury or damage to or adverse effect upon persons, animals, aquatic life or
wildlife, vegetation, air, land, water or the environment, and (c) any
governmental agency related claims, losses, liabilities, damages and expenses.

 

E. Notwithstanding anything to the contrary contained herein, to the extent that
Cargill utilizes third parties to provide Transition Services hereunder, Cargill
shall not have any liability to Mosaic or their respective DOEAs for the acts
and omissions of such Third Party Suppliers (as hereafter defined); provided,
however, if Mosaic, any of its Affiliates or any of their respective DOEAs
suffer Damages, due to an act or omission of a Third Party Supplier which gives
rise to a claim against the Third Party Supplier pursuant to the applicable
agreement, Cargill will present a claim to the Third Party Supplier on behalf of
Mosaic to the extent permitted under Cargill’s agreement with the Third Party
Supplier and will pursue the claim in the same manner that Cargill would pursue
a claim with respect to its other businesses, and any recovery shall be remitted
to the affected indemnitee(s).

 

F. The provisions of this Section 9 shall survive the termination of this
Agreement.

 

10. LIMITATION OF LIABILITY AND DISCLAIMER OF CERTAIN TYPES OF DAMAGES.

 

A. EXCEPT IN THE CASE OF EITHER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
EACH PARTY’S LIABILITY FOR ANY BREACH OR DEFAULT ARISING UNDER THIS AGREEMENT
SHALL BE LIMITED TO THE ACTUAL DAMAGES INCURRED AS A RESULT OF SUCH BREACH OR
DEFAULT. EXCEPT FOR EITHER PARTY’S BREACH OF PAYMENT OBLIGATIONS ARISING
HEREUNDER, IN NO EVENT SHALL A PARTY’S LIABILITY HEREUNDER EXCEED, WITH RESPECT
TO ANY SINGLE CLAIM, THE GREATER OF (I) $100,000 OR (II) THE AGGREGATE AMOUNT
PAID BY MOSAIC TO CARGILL UNDER THIS AGREEMENT DURING THE SIX (6) MONTH PERIOD
PRECEDING THE ALLEGED BREACH OR DEFAULT.

 

B. EXCEPT IN THE CASE OF EITHER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT
FOR ANY INDIRECT, INCIDENTAL,

 

8



--------------------------------------------------------------------------------

SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES WHATSOEVER INCLUDING,
WITHOUT LIMITATION, LOSS OF PROFITS, REGARDLESS OF THE CLAIM OR CAUSE OF ACTION,
WHETHER ARISING IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE. Neither party
shall have any liability to the other party for losses resulting from acts of
unaffiliated third parties, including fraud or theft.

 

11. Force Majeure. Neither party shall be liable for any failure to perform or
delay in performing its obligations pursuant to this Agreement to the extent its
failure to do so is caused by or results from any act of God; war; riot; fire;
explosion; accident; flood; hurricane; sabotage; lack of (despite reasonable
efforts of such party to obtain) adequate fuel; power; raw materials; labor;
containers or transportation facilities; breakdown of equipment; failure of
third party telecommunications or data processing services or vendors; national
defense requirements; or any other cause or circumstances beyond the reasonable
control of the affected party. The party which is rendered unable to perform its
obligations as a result of the foregoing shall notify the other party as soon as
reasonably possible to discuss the circumstances and potential solutions of such
force majeure event, including reasonable efforts as to mitigation of such force
majeure event and provision of substitute Transition Services by a Third Party
Supplier, and the parties shall reasonably cooperate in respect thereto.

 

12. Third Party Suppliers.

 

A. Service User understands that the provision of some Transition Services may
involve services historically provided by an unaffiliated third party (a “Third
Party Supplier”) to Service Provider or the lease or license of property
(including, without limitation, computer software) to Service Provider by a
Third Party Supplier. If permitted by the agreement governing the provision of
such services or property by a Third Party Supplier (a “Third Party Agreement”),
Service Provider will provide, or arrange for such Third Party Supplier to
provide, such Transition Service for Service User in accordance with the terms
of this Agreement; provided, however, if the provision of such Transition
Service would result in the breach of the terms of such Third Party Agreement,
then Service Provider shall be relieved of its obligation to provide such
Transition Service and shall instead use its commercially reasonable best
efforts to assist Service User in obtaining an amendment to such Third Party
Agreement or such other authorization from such Third Party Supplier which would
allow Service Provider to provide such Transition Service in accordance with the
terms of this Agreement. In the event that Service Provider is unable to obtain
an amendment of such Third Party Agreement or an authorization from such Third
Party Supplier that would allow Service Provider to provide such Transition
Service to Service User, Service Provider shall use its commercially reasonable
best efforts to assist Service User in obtaining a similar service (in both
quality and quantity) from a Third Party Supplier. Service User shall be solely
responsible for the cost of any such Third Party Supplier Transition Services.

 

B. At its option and upon reasonable notice to Service User, Service Provider
may terminate or fail to renew any Third Party Agreement and contract with
another Third Party Supplier to provide the affected Transition Service or,
alternatively, perform such Transition Service itself.

 

9



--------------------------------------------------------------------------------

13. Mutual Dispute Resolution. Any dispute or difference arising subsequent to
the Effective Date out of or in connection with this Agreement or the formation
of this Agreement (including any contested claim for indemnification pursuant to
Section 9), shall be first submitted for resolution pursuant to the following
procedure. First, a senior executive officer for each party will meet in person
to resolve the dispute within ten (10) days after written notice of such dispute
is provided by a party to the other party hereunder. If the executive officers
are unable to resolve the dispute within five (5) days after their meeting, the
Chief Executive Officers of each party shall promptly attempt to resolve the
dispute. If the Chief Executive Officers are unable to resolve the dispute
within thirty (30) days following the original notice of the claim or dispute,
then either party may seek any remedy available under Law, including bringing an
action for relief in any court having appropriate jurisdiction.

 

14. Amendment. This Agreement may be amended, modified or supplemented only by a
writing signed by authorized officers of Cargill and Mosaic.

 

15. Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given (a) when received if given in person or by courier or a courier service,
(b) on the date of transmission if sent by telex, facsimile or other wire
transmission (receipt confirmed) or (c) five (5) Business Days after being
deposited in the mail, certified or registered, postage prepaid:

 

If to Cargill, addressed as follows:

 

Cargill, Incorporated

15407 McGinty Road West

Minneapolis, MN 55440-5624

Attn: Deputy General Counsel

Telephone: (952) 742-6377

Facsimile: (952) 742-6349

 

If to Mosaic, addressed as follows:

 

The Mosaic Company

12800 Whitewater Drive, Suite 200

Minnetonka, MN 55343

Attn: General Counsel

Telephone: (952) 984-0250

Facsimile: (952) 984-

 

16. Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

10



--------------------------------------------------------------------------------

17. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns,
provided, however, that neither this Agreement nor any right or obligation
hereunder may be assigned by a party without the prior written consent of the
other party, which consent may be withheld for any or no reason. Mosaic shall
remain responsible for the full and timely performance of this Agreement by all
Service Users and Cargill shall remain responsible for the obligations of all
Service Providers under this Agreement.

 

18. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Minnesota without
giving effect to the principles of conflicts of law thereof.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same original instrument.

 

20. Entire Understanding. This Agreement, including any referenced Schedules,
sets forth the entire agreement and understanding of Mosaic and Cargill with
respect to the transactions contemplated hereby and thereby and supersedes any
and all prior agreements, arrangements and understandings among such parties
relating to the subject matter hereof.

 

21. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and, to the extent provided herein, their respective
Affiliates, and no provision of this Agreement shall be deemed to confer upon
any other third parties any remedy, claim, liability, reimbursement, cause of
action or other right.

 

22. Strict Construction. The language used in this Agreement shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction shall be applied against any person.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.

 

CARGILL, INCORPORATED By: /s/    Robert L.
Lumpkins                                 Name (Print): Robert L.
Lumpkins                         Title: Vice Chairman and
CFO                                 THE MOSAIC COMPANY By: /s/    Fredric W.
Corrigan                                     Name (Print): Fredric W.
Corrigan                             Title: Chief Executive Officer and
President             

 

11



--------------------------------------------------------------------------------

Schedule 1

 

Form of Work Order

 

This Schedule of Services is issued pursuant to the Transition Services
Agreement dated as of                         , 2004 (the “Agreement”), between
The Mosaic Company, a Delaware corporation, and Cargill, Incorporated, a
Delaware corporation, which Agreement is hereby incorporated into this Schedule
of Services by reference.

 

1. Description of Services. Service Provider,
                                             , will perform the following
Transition Services for                                                  
(“Mosaic”):

 

Functional areas of services provided:

 

 

 

2. Term.

 

 

 

3. Compensation.

 

 

 

4. Special Provisions.

 

 

 

SERVICE PROVIDER    SERVICE USER

                                                                               
                         

                                         
                                                                  By:
                                                                                
                    By:                                        
                                                         Name (Print):
                                                                                
Name (Print):                                        
                                    Title:
                                                                                
                 Title:                                        
                                                     Date:
                                                                                
                 Date:                                        
                                                    

 

12